Citation Nr: 0505714	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  99-00 436A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a Substantive Appeal was timely filed with respect to 
a July 1997 rating decision that denied entitlement to 
increased rating for a right knee disorder and denied an 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder?


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to January 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An appeal to the Board is a three-step process.  The first 
step is the "Notice of Disagreement" that must be filed 
after the RO advises a claimant of the denial of a claim for 
VA benefits.  The second step is the "Statement of the 
Case" the RO must issue the claimant.  The third step is the 
"Substantive Appeal" the claimant must file after receipt 
of the Statement of the Case.  The third step, the 
Substantive Appeal, may consist of a VA Form 9, or a letter, 
or a statement, but it must contain certain information 
required by law, and it must be filed with the RO within 
prescribed time limits.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2004).  The timely filing of an adequate 
Substantive Appeal is the last action the claimant must take 
to complete, or perfect, appeal.

The Substantive Appeal must be filed within: (1) one year 
from the day the regional office mailed the letter saying it 
had denied the claim, or (2) 60 days from the day the 
regional office mailed the Statement of the Case, whichever 
is later.  The appellant may request an extension of time for 
filing the Substantive Appeal, but that request must be 
postmarked before the expiration of the regular time for 
filing the Substantive Appeal.  If the extension is granted, 
the Substantive Appeal must be filed before the extension 
expires.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302(b), 
20.303 (2004); Roy v. Brown, 5 Vet. App. 554 (1993).

In this case, the RO notified the veteran by letter dated in 
July 1997 that his claim for an increased rating for a right 
knee disorder as well as his application to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
had been denied in a July 1997 rating decision.  The attached 
VA Form 4107 advised him that to appeal the decision, he had 
to file a Notice of Disagreement within one year of the date 
of the letter of notification.  Thus, in order to appeal the 
decision, the appellant had to file a Notice of Disagreement 
before July 1998.

The veteran filed a Notice of Disagreement in September 1997.  
In November 1998, the RO issued a Statement of the Case, 
instructions for filing a Substantive Appeal, and provided a 
VA Form 9 for use as a Substantive Appeal.  As the Statement 
of the Case was issued in November 1998 the law required that 
the veteran file his Substantive Appeal within 60 days of the 
date the RO mailed the November 1998 Statement of the Case.

In January 1999, within 60 days of the date the RO mailed the 
Statement of the Case, the veteran's representative filed a 
statement in support of claim with the RO in which it was 
requested that the claimant be given an extension of time to 
file his Substantive Appeal.  The record does not reflect 
that the RO granted this request.  Moreover, the record does 
not show that the veteran thereafter filed a Substantive 
Appeal, or anything that could be deemed to be a Substantive 
Appeal, within 60 days of November 1998 Statement of the 
Case.  While the veteran, in August 2000, testified at a 
personal hearing, which testimony the RO appears to have 
accepted as a timely Substantive Appeal in order to preserve 
the veteran's appeal of these issues, the fact remains that 
this testimony was not received by the RO until well after 
the time to perfect his appeal had run.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, unless the RO closes the appeal 
pursuant to 38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 
C.F.R. § 19.32 (2004), for failure to file a timely 
Substantive Appeal, that failure does not automatically 
deprive the Board of jurisdiction.  Gonzales-Morales v. 
Principi, 16 Vet. App. 556 (2003).  

Accordingly, the case must be remanded so the RO can 
determine whether the veteran filed a timely Substantive 
Appeal, and thereby perfected appeal, as to the July 1997 
rating decision.  If the RO determines that a timely 
Substantive Appeal has not been filed, the RO should close 
the appeal.  In any event, and Gonzalez-Morales 
notwithstanding, "questions as to timeliness or adequacy of 
response [to a Statement of the Case] shall be determined by 
the Board of Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) 
(emphasis added).

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should review documents filed 
by the veteran since November 18, 1998, 
the date the Statement of the Case was 
mailed to him following his September 
1997 Notice of Disagreement, to determine 
whether any document constitutes a timely 
Substantive Appeal.  

2.  If a timely Substantive Appeal was 
not filed, the RO should close the 
appeal, and document that action in the 
claims file.

3.  If the appeal is closed the RO should 
consider the appellant's May 2000 
submission as a claim to reopen the 
issues on appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999)


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

